 

HAMIL@ABECI:18-cv-00207-RH-MAF Document 23 Filed 10/23/18 Page 1 of 35

 

UNITED STATES DISTRICT COURT NORTHERN DISTRICT OF F LORIDA

 

TALLAHASSEE DIVISION
DAVID T. CURRY,
Plaintiff,
VS. CASE NO: 4:18-CV-207 RH/CAS
JULIE L. JONES, et al.,
Defendants.
/

 

PLAINTIFF’S SECOND AMENDED COMPLAINT

Plaintiff, David T. Curry, (“Mr. Curry”) Pro Se, and pursuant to Federal
Rules of Civil Procedure 15, hereby files this Second Amended Complaint against
Defendant- Secretary Julie L. Jones, Defendant- Dr. Simone Vilchez, MD., and
Defendant- Dr. Luis Lopez, MD., (Collectively, “Defendants”), and in support
thereof would state as follows:

1. This is a civil action for monetary damages for Defendants’ deliberate
indifference to Mr. Curry’s serious medical needs. Defendants failed and/or

. refused to provide life- saving Hepatitis-C treatment to Mr. Curry

wv ae Ti
Rr ave mcr: pee EE an TL

#3 2-82 9 s 8 Ee
Fai Ebr 4

 
Case 4:18-cv-00207-RH-MAF Document 23 Filed 10/23/18 Page 2 of 35

while incarcerated in the Florida Department of Corrections (“FDC”).
Defendants’ policies, practices and customs have resulted in Mr. Curry’s
suffering and put him at serious risk of liver failure, cancer and death- despite
the facts that: (1) consensus among medical professionals is that all persons
with chronic Hepatitis- C virus (“cHCV”) should be treated with Direct- Acting
Antiviral (“DAA”) drugs; (2) medications that can cure his cCHCV with little to
no side effects have been readily available since 2013; (3) the medical standard
of care requires treatment for all prisoners such as Mr. Curry; and (4)
Defendants had the financial ability to provide the treatment to Mr. Curry.

. Defendants’ deliberate indifference to Mr. Curry’s serious medical needs
violates the Eighth Amendment to the United States Constitution, and several
state tort laws. Further, Defendants’ failure to address Mr. Curry’s medical
needs amounts to discrimination on the basis of disability in violation of the

Americans with Disabilities Act and the Rehabilitation Act.

JURISDICTION AND VENUE

. This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1331 as this
is a civil action arising under the United States Constitution.
. This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1343 (a)(3)

as this action seeks to redress the deprivation, under the color of the state law,

 
Case 4:18-cv-00207-RH-MAF Document 23 Filed 10/23/18 Page 3 of 35

of rights secured to the plaintiff by the United States Constitution and laws of
the United States.

. To the extent any of the issues or claims raised herein lie beyond the Court’s
original jurisdiction, this Court has supplemental jurisdiction under 28 U.S.C. §
1367, because such issues or claims are so related to the claims within the
Court’s jurisdiction that they form part of the same case controversy.

. Mr. Curry’s claims for relief are predicated, in part, upon 42 U.S.C. § 1983,
which authorizes actions to redress the deprivation, under color of State Law, of
rights, privileges and immunities secured by the Constitution and laws of the
United States.

. Mr. Curry’s claims are also brought pursuant to the Americans with Disabilities
Act (“ADA”), 42 U.S.C. § 12132, and the rehabilitation Act (“RA”), 29 U.S.C.
§ 794, and pursuant to 42 U.S.C. 12205 and 29 U.S.C. § 794a, which authorizes
an award of attorney’s fees and costs to a prevailing plaintiff.

. Venue is properly established in this judicial district pursuant to 28 U.S.C. §
1391 (c), as Defendants do business or reside in this judicial district and/or
division, and many of the events or omissions given rise to the claims occurred
in this judicial districts and/or division.

. Mr. Curry has attempted to satisfy all conditions precedent prior to filing this §

1983 case. To the extent any condition precedent has not been satisfied, this is
Case 4:18-cv-00207-RH-MAF Document 23 Filed 10/23/18 Page 4 of 35

the result of: (1) an administrative procedure was unavailable because, despite
what regulations or guidance materials may promise, it operated as a simple
dead end- with staff members unable or consistently unwilling to provide any
reliefto aggrieved inmates; (2) the administrative scheme was so opaque that is
was, practically speaking, incapable of use; or (3) Defendants actively

prevented Mr. Curry from satisfying the condition precedents.

PARTIES
10. At all times material hereto, Plaintiff DAVID T. CURRY is a citizen of the

United States. He resided in the FDC at all relevant times in this action. During
his time in the FDC, Mr. Curry suffered from Hepatitis- C virus and was not
provided appropriate treatment for his condition. Mr. Curry continues to suffer
as a direct result of Defendants’ actions and/or policies, practices and customs.
11.At all times material hereto , Defendant JULIE L. JONES (“Ms. Jones”) acted
in her official and individual capacity as Secretary for the Florida Department
of Corrections. She was and is responsible for the general oversight of the FDC,
maintenance of the FDC security and the functions to ensure the safety and
well-being of the prisoners. Ms. Jones’ duties require compliance with both the
United States Constitution and Federal laws, including the duty to ensure that
prisoners are provided with constitutionally adequate medical care. Ms. Jones

was acting within the scope of her employment and acting under color of state
Case 4:18-cv-00207-RH-MAF Document 23 Filed 10/23/18 Page 5 of 35

law, to wit, under color of the statutes, ordinances, regulations, policies,
customs and usage’s of the State of Florida. Ms. Jones is a resident of Florida.
Mr. Curry has complied with the notice requirements of section 768.28 of the
Florida Statutes by sending notice by certified mail to Ms. Jones. Pursuant to
section 768.28 of the Florida Statutes, Ms. Jones does not have immunity for
violating the civil right of citizens and has waived sovereign immunity for
negligent acts, omissions, or intentional torts of its employees arising out of and
in the course and scope of their employment.

12.At all times material hereto, Defendant DR. SIMONE VILCHEZ, MD. (“Dr.
Vilchez”) was a Medical Director at Gulf C.I.- annex and employee and agent
of Centurion and FDC. He was also a resident of Florida. He acted within the
scope of his employment and under color of state law, to wit, under color of the
statutes, ordinances, regulations, policies, customs and usage’s of the State of
Florida.

13.At all times material hereto, Defendant Dr. LUIS LOPEZ, MD. (“Dr. Lopez”)
was a Medical Director at Okaloosa C.I. and employee and agent of Centurion
and FDC. He was a resident of Florida. He acted within the scope of his
employment and under color of state law, to wit, under color of statutes,

ordinances, regulations, policies customs and usage’s of the State of Florida.

 
Case 4:18-cv-00207-RH-MAF Document 23 Filed 10/23/18 Page 6 of 35

FACTUAL ALLEGATIONS

The Hepatitis - C Virus:

14.Hepatitis - C is a blood borne disease caused by the hepatitis — C virus
(“HCV”). The virus causes inflammation that significantly impairs liver
function and damages the liver’s crucial role in digesting nutrients, filtering
toxins from the blood, preventing disease and essentially making possible all
metabolic processes in the body.

15.HCV is the leading cause of liver disease and liver transplant in the United
States.

16.HCV can be either acute or chronic. Individuals with acute HCV, the virus will
spontaneously clear itself from the blood stream within six months of exposure.
Chronic HCV (“cHCV”), on the other hand, has a detectable HCV viral level in
the blood at some-time six months after exposure.

17 Individuals with cHCV develop fibrosis of the liver, a process by which healthy
liver tissue is replaced with scarring. Scar tissue cannot perform the job of
normal liver cells, therefore reducing liver function and resulting in the
aforementioned symptoms, but with greater intensity. Fibrosis can also lead to
Hepatocellular Carcinoma (liver cancer).

18.When scare tissue begins to take over the liver, this extensive fibrosis is termed

cirrhosis. Cirrhosis causes additional painful complications — many of which
 

Case 4:18-cv-00207-RH-MAF Document 23 Filed 10/23/18 Page 7 of 35

occur before cirrhosis — including widespread itching, arthritic pain throughout
the body, kidney disease, jaundice, bruisirig, fluid retention with edema, internal
bleeding, varices (enlarged veins that develop in the esophagus, or intestines
which can burst), abdominal ascites (the accumulation of fluid in the peritoneal
cavity of the abdomen), mental confusion, lymph disorders, and extreme
fatigue.

19.Moreover, once a cHCV patients liver has cirrhosis, its effects may be
irreversible. Some patients with cirrhosis may have too much scar tissue in the
liver, even if the liver can heal to some degree once the virus is eliminated by
treatment. If scar tissue persists, the patient may still experience the
complications of cirrhosis, including liver cancer.

20.HCV is a physiological disorder or condition that effects one or more of the
body systems, including, but not limited to, the digestive, gastrointestinal ,
immune, circulatory, cardiovascular and hemic systems and is therefore a
physical impairment. This physical impairment substantially limits one or more
major life activities, including, but not limited to, eating, walking, bending,
lifting, concentrating, thinking and communicating; the operation of major body
functions, such as the digestive, gastrointestinal, immune, circulatory,

cardiovascular and hemic systems; and the operation of the liver.
Case 4:18-cv-00207-RH-MAF Document 23 Filed 10/23/18 Page 8 of 35

21.For all FDC prisoners who have been diagnosed with cHCV, there is a record of
their impairment.

22.The FDC regards all prisoners with cHCV as having a physical impairment that
substantially limits one or more major life activities.

General Prevalence of Hepatitis — C:

23. HCV causes serious medical needs.

24. Approximately 2.7 to 3.9 million Americans have cHCV.

25.In 2000, the United States Surgeon General called HCV a “silent epidemic” and
estimated that as much as two percent (2%) of the adult U.S. population had
HCV.

26.In 2013, HCV caused more deaths than sixty other infectious diseases
combined, including HIV, Pheumococcal disease and tuberculosis.

27.Approximately 19,000 people die of HCV — caused liver disease each year in
the United States.

28.HCV is the leading cause of liver transplants in the United States.

Standard of Care for HCV:

 

29.For many years, there were no universally safe and effective treatments for
HCV. Before 2011, the standard treatment for HCV, which includes the use of

interferon and ribavirin medications, only worked for roughly one third of

 
Case 4:18-cv-00207-RH-MAF Document 23 Filed 10/23/18 Page 9 of 35

patients, cause serious side effects that were often worse than HCV symptoms,
and required treatment for up to 48 weeks.

30.In 2011, however, the Food and Drug Administration (“FDA”) began approving
new oral medications for HCV, called direct — acting antiviral (“DAA”) drugs.
At first, they were designed to work in tandem with the old regimen, but,
beginning in 2013, the FDA started approving DAA medications that could be
taken alone.

31.These DAA drugs — currently Sovaldi: (Sofosbuvir), Olysio (Simeprevir),
Harvoni (Sofosbuvir/ Ledipasvir), Viekira Pak (Ombitasvir/ paritaprevir/.
ritonavit/ dasabuvir), Daklinza (daclatasvir), Technivie (ombitasvir/ partaprevir/
ritonavir), Zepatier (elbasvir/ grazprevir), and Epclusa (sofosbuvir/ velpatasvir)-
have had fewer side effects, dramatically grater efficacy, a shorter treatment
duration, and are administered orally (commonly a once — daily pill) rather than
by injections.

32.These medications truly revolutionized the way HCV is treated. They cure 90-
95% of patients with all types of HCV, have virtually no side effects, and can
be taken as a once- daily pill for a mere 12 weeks.

33.The benefits of treatment with DAA drugs also include immediate decrease in

liver inflammation, reduction in the rate of progression of liver fibrosis,
Case 4:18-cv-00207-RH-MAF Document 23 Filed 10/23/18 Page 10 of 35

reduction in severe side effects, and a substantial reduction in the risk of liver
cancer and liver- related mortality.

34.In response to the revolutionary DAA medications, the American Association
for the Study of Liver Disease (“‘AASLD”) and the Infectious Disease Society
of America (“IDSA”) formed a panel of experts to conduct an extensive,
evidence — based review of the testing, management and treatment of HCV. The
result of that review have been published in a comprehensive document called
the HCV Guidance, which is updated regularly and is publicly available at

www.hevguidelines.org. The Center for Disease Control and Prevention

 

(“CDC”) encourages health care professionals to follow the HCV guidance.
35.The IDSA/ AASLD guidelines set forth the medical standard of care for the
treatment of HCV, which is now well-established in the medical community.
36.The IDSA/ AASLD panel, through the HCV Guidance, recommends
immediate treatment with DAA drugs for ALL persons with cHCV. This is the
standard of care of the treatment of HCV, and it reflects the continuing medical
research.

37.The Florida Department of Children and Families (“DCF”), the agency
responsible for administering the Medicaid program, DAA medications for
HCV should be approved for ALL adult patients with an HCV diagnosis. DCF

also specifically eliminated any requirement that there be any evidence of

10
Case 4:18-cv-00207-RH-MAF Document 23 Filed 10/23/18 Page 11 of 35

hepatic fibrosis before covering treatment. Thus, DCF has recognized that the
standard of care for HCV is to provide immediate treatment with DAA drugs to
ALL patients with HCV, regardless of the stage of the disease.

38.Given the dramatic and undisputed benefits of DAA medications, the medical
standard of care expressed through the HCV Guidance, is to immediately treat
all patients with cHCV with DAA medications, regardless of the type of HCV
or the stage of the patients disease.

39.It is important that DAA treatment be provided timely- i.e., as soon as the
diagnosis is confirmed- because the treatment may be less effective for the
patients with more advanced stages of the disease. Delay in treatment increases
the risk that the treatment will be ineffective.

Screening, Diagnosis, and Monitoring of HCV:

40.A person is generally diagnosed with HCV through a rapid blood test in which
the blood is examined for HCV antibodies. A follow-up blood test determines
whether genetic material of HCV remains in the blood. A third blood test can
determine which variation, or genotype, of HCV a person has.

41.Although the standard of care is to treat ALL persons with HCV with DAA
drugs, it is still useful to determine the progression of fibrosis and/or cirrhosis
in the liver to choose the appropriate DAA drug, to treat other conditions or

complications a person may be experiencing, to screen for liver cancer, to

1]
Case 4:18-cv-00207-RH-MAF Document 23 Filed 10/23/18 Page 12 of 35

advise patients about contraindications and drugs to avoid and to determine
whether liver transplantation is necessary.

42.There are several methods used to determine the level of cirrhosis or fibrosis,
along with an evaluation of the patients symptoms. One such method is a liver
biopsy, which is a surgery wherein a small sample of liver tissue is removed and
histologically assessed. A typical biopsy evaluation method is a system called
Metavir, which assigns a number corresponding to the amount of scar tissue on
the liver, with 0 meaning no fibrosis and 4 meaning severe fibrosis or cirrhosis.
A score of 2 or greater is considered significant fibrosis. Liver biopsies are
generally regarded as the most accurate measure of fibrosis and cirrhosis, but
they are not routinely recommended because they are invasive and potentially
dangerous and also because they are generally unnecessary, as the standard of
care is to treat ALL HCV patients, regardless of disease progression.

43.Other methods of assessing fibrosis and cirrhosis include blood tests, such as
the APRI (“AST to Platelet Ratio Index”) score. This score is a ratio derived by
comparing the level of an enzyme in the blood called aspartate aminotransferase
(“AST”) with the usual amount of AST in the blood of a healthy person and the
number of platelets in the affected person’s blood. Generally, an APRI score

greater then 0.7 indicates significant fibrosis and a score of 1.0 or greater

12
Case 4:18-cv-00207-RH-MAF Document 23 Filed 10/23/18 Page 13 of 35

indicates cirrhosis. However, a low APRI score does not necessarily indicate
the absence of fibrosis.

44 Another blood test is called the FIB-4, which is a ratio derived using the level
of two enzymes in the blood, AST, and alanine aminotransferase (“ALT”), as
well as platelet count and the person’s age.

45.Standard ultrasounds or sonograms of the liver are unreliable indicator of the
level of fibrosis, as advanced fibrosis may not be detected by these scans.
However, more accurate ultrasounds do exist. As an example, Fibro Scan is a
more accurate type of ultrasound known as transient elastograph that uses sound
waves to determine the amount of fibrosis present in the liver.

46.In assessing the level of fibrosis or cirrhosis, the entire clinical picture must be
taken into account, There is no one blood test, scan, or symptom that will
accurately determine the extent of liver damage, and therefor relying solely on
strict numerical cutoffs of any test result is inappropriate. Any abnormal test
result or symptom should be taken as a sign of fibrosis or cirrhosis, but normal
resulted in isolation cannot rule out fibrosis or cirrhosis.

47.Relying solely on the APRI score to make treatment decisions is not adequate
or appropriate because APRI has significant limitations. First, when an APRI
score is extremely high, it has good diagnostic utility in predicting severe

fibrosis of cirrhosis, but low and mid-range scores may miss many individuals
Case 4:18-cv-00207-RH-MAF Document 23 Filed 10/23/18 Page 14 of 35

who have significant fibrosis or cirrhosis. In fact, in more than 90% of HCV
cases, an APRI score of at least 2.0 indicates that a person has cirrhosis, but
more than half of people with cirrhosis will not have an APRI score of at least
2.0 Second, where a person has been diagnosed with cirrhosis or advanced
fibrosis through some other means, a low APRI score does not negate the
diagnosis- it should be presumed that the patient had cirrhosis. Third, because
AST levels fluctuate from day to day, a decreased or normalized level does not
mean the condition has improved, and even a series of normal readings over
time may fail to accurately show the level of fibrosis or cirrhosis.

48.A health care provider must also evaluate a patient’s symptoms and determine
whether the liver disease is compensated of decompesated. Once the liver has
advanced, scoring of the clinical degree of liver dysfunction is done using the
Child-Pugh (“C-P”) score, also termed the Child-Turcotte-Pugh (“CTP”) score.
Variables include the serum albumin and bilirubin, ascites, encephalopathy, and
prothrombine time ( a measure of how well the blood clots). The score ranges
from 5-15. Patients with a score of 5 or 6 have CTP class-A cirrhosis (well-
compensated cirrhosis), those with a score of 7 to 9 have CTP class-B cirrhosis
(significant functional compromise), and those with a score of 10 to 15 have

CTP class-C cirrhosis (decompensated cirrhosis).

14

 
Case 4:18-cv-00207-RH-MAF Document 23 Filed 10/23/18 Page 15 of 35

49.Once cirrhosis has developed, patients should also be followed with twice-
yearly alpha-fetoprotein (“AFP”) screens, which is a serum maker for the
development of liver cancer. Increases in AFP indicate the possible presence of
liver cancer.

50.Individuals with comorbid HIV (or other immune disorder) and HCV are at a
much greater risk for more rapidly progressive liver disease and should be

treated and closely followed.

Defendant’s Unlawful Policy and Practice of Denying Hep C Treatment

51.Despite consensus among medical professionals that ALL persons with cHCV
should be treated with DAA drugs, Defendants each had a policy, practice and
custom of not providing DAA medications to prisoners in the FDC-such as Mr.
Curry- with HCV, in contravention of the prevailing standard of care and in
deliberate indifference to the serious medical needs of prisoners with HCV.

52.Defendants’ policies, practices and customs have caused, and continue to cause,
the unnecessary and wanton infliction of pain and an unreasonable risk of
serious damage to the health of Mr. Curry.

53.Although Defendants have policies governing the treatment of prisoners with
HCV receive treatment, they did not follow them when they failed and/or

refused to provide Mr. Curry with necessary DAA medications.

15
Case 4:18-cv-00207-RH-MAF Document 23 Filed 10/23/18 Page 16 of 35

54.Rather, in practice, Defendants have set up a sham system that delayed and

denied treatment to Mr. Curry.

The Effect on Mr. Curry

 

55.Mr. Curry is a prisoner and has been confined to the FDC since January, 2015.
When Mr. Curry was transferred to the FDC, the St. Lucie County Jail
forwarded a portion of his medical records to inform FDC officials of his
current medications (Hypertension) and his chronic illnesses (Stage- 4 cHCV).
Despite knowing that Mr. Curry was classified with “advanced stage liver
disease”, a serious medical condition, and that he was in desperate need of
DAA medication, the Defendants refused to provide any DAA medication that
would eradicate his cHCV. The Defendants further knew the risk of
withholding DAA medication would cause significant harm to Mr. Curry’s liver
and disregarded that risk for over 3 years.

56.On 2-24-15, Mr. Curry was transferred to Gulf Correctional Institution-Annex
and placed under the care of Dr. Vilchez, MD.. An array of tests were
performed (i.e., EKG, chest x-ray, labs, etc.). Mr. Curry advised Dr. Vilchez
that he was diagnosed with “Stage- 4 cHCV” in 2013, and was in desperate

need of treatment. Dr. Vilchez said “the FDC does not provide HCV treatment

16
Case 4:18-cv-00207-RH-MAF Document 23 Filed 10/23/18 Page 17 of 35

because it is too expensive. There are thousands of inmates with HCV and it is
just not practical”.

57.On 4-28-15, Mr. Curry filed an informal grievance requesting to be seen by a
liver specialist. He indicated that his liver was bulging out of his right side and
that he was in a lot of pain. Also, that his tongue was raw and he had lost his
sense of taste. The grievance was DENIED by K. Ake, Health Service
Administrator, Gulf C.1.-Annex, indicating that Mr. Curry was enrolled in the
Chronic Clinic and would be “monitored” as needed.

$8.0n 5-20-18, Mr. Curry was seen by Dr. Vilchez to discuss HCV treatment. Dr.
Vilchez agreed that Mr. Curry’s liver was in fact bulging out of his right side.
Dr. Vilchez voiced a concern and ordered a “‘pre-dialysis diet” and ordered pain
medication for 2 weeks. Dr. Vilchez also requested a consult with a liver
specialist at the Reception Medical Center (““RMC”). Mr. Curry was transferred
to RMC, received an ultrasound and was transferred back to Gulf C.I.- Annex
without seeing a liver specialist. Mr. Curry would later learn that the consult
was DENIED.

59.On diverse dates between July, 2015, and September, 2015, Mr. Curry was seen
by Dr. Vilchez to discuss lab results and the declining condition of Mr. Curry’s
liver function. During this time, Mr. Curry noticed a “golf ball” size lump

bulging out of his right side at the base of his ribcage and informed Dr. Vilchez.

17
 

Case 4:18-cv-00207-RH-MAF Document 23 Filed 10/23/18 Page 18 of 35

Upon examination, Dr. Vilchez scheduled a CT Scan at RMC. Upon returning
from RMC, Mr. Curry was seen by Dr. Vilchez on 09-23-15. Dr. Vilchez
indicated that the CT Scan results showed a “fatty liver” and “ the lump is
‘probably’ just a fatty deposit and there is nothing to worry about”.

60.On 09-20-15, Mr. Curry elected to file a Direct Grievance with Ms. Jones, by-
passing the institutional level as authorized by Ch. 33-103.006 (3)(e) Florida
Administrative Code. Mr. Curry indicated “the reason for by-passing the
institutional level [as required by rule] is because any further delay in receiving
HCV treatment causes substantial risk to my health and puts my life in
imminent danger”. Mr. Curry advised Ms. Jones that he had a serious medical
need that was being ignored by FDC’s contract health care provider and they
were refusing to provide HCV treatment. Mr. Curry further advised Ms. Jones
that if his HCV is “left untreated [he] could develop full cirrhosis, liver cancer,
liver failure and death”. Ms. Jones elected to ignore Mr. Curry’s “fair notice”
that her subordinates were acting unlawfully. Ms. Jones made no attempt to
stop them from doing so. The grievance was “returned without action”
indicating that “ the reason that you provide for by-passing the facility is not
acceptable”.

61.0n 10-02-15, Mr. Curry filed a Formal Grievance with Warden J. Blackwood,

at Gulf C.I.-Annex, regarding the 09-23-15, consult with Dr. Vilchez. Warden

18
Case 4:18-cv-00207-RH-MAF Document 23 Filed 10/23/18 Page 19 of 35

Blackwood and Dr. Vilchez DENIED the formal grievance indicating that “ the
result of the CT Scan was basically normal....” Mr. Curry respectfully
disagrees. There is nothing “basically normal” about Stage-4 HCV with an
inflamed liver, and now a “golf ball” size lump. Mr. Curry then filed a timely
Grievance Appeal with Ms. Jones 5 days after receiving the Warden’s response
to the Formal Grievance. However, for reasons out of Mr. Curry’s control, the
grievance appeal was withheld somewhere between the Warden’s office and
Ms. Jones’ office for 17 days. The grievance appeal was DENIED indicating
that the grievance appeal must be received by the Secretary’s Office within 15
days of the response date of the formal grievance. Ms. Jones’ office is abusing
their own policy to avoid HCV treatment.

62.Mr. Curry would continue to be seen by Dr. Vilchez and discuss HCV
treatment, only to be continually denied for lack of funding.

63.On 09-21-16, Mr. Cuny would be relocated to Okaloosa C.J. and was evaluated
by Dr. Lopez, MD.. Mr. Curry informed Dr. Lopez about the lump on his Right
side. After examination, Dr. Lopez said “yeah, that’s a pretty good size lump”
and ordered an ultrasound. Dr. Lopez also said that he was changing Mr.
Curry’s blood pressure medication because they were the wrong meds. Dr.
Lopez explained that Mr. Curry’s hypertension is “portal” and the increased

blood pressure is caused by the amount of scarring of the liver, thus, restricting

19
Case 4:18-cv-00207-RH-MAF Document 23 Filed 10/23/18 Page 20 of 35

the blood flow through the “portal vein” causing high blood pressure. Mr. Curry
would have to take blood pressure medications for life. Mr. Curry asked Dr.
Lopez about HCV treatment. Dr. Lopez said that he would put Mr. Curry on
“the list” to be evaluated by the HCV committee.

64.On 10-17-16, Mr. Curry was given an ultrasound. When Mr. Curry asked the X-
ray technician about the lump, she said “ I was ordered not to photograph the
lump-only the organs”.

65.On 10-12-16, and 10-24-16, Mr. Curry was evaluated by Dentist- Dr Fournier,
while at Okaloosa C.I., who informed Mr. Curry that he was changing the
current dental plan because the current dental plan was 2 years old and due to
the changes in Mr. Curry’s bone structure all of his remaining teeth must be
removed. Dr. Fournier explained that due to the Advanced HCV it is very
common for patients to develop “bacterial periodontitis” where high levels of
bacteria in the mouth erodes the bone and erodes the taste buds from the tongue.
That, an antibiotic prophylaxis could have been prescribed to combat this, but,
it’s too late now. That, there is an extensive amount of bone loss and that all of
the teeth must come out. Mr. Curry filed a Formal Grievance on 10-24-18, that
was DENIED, indicating that Dr. Fournier’s recommendation was in his best

medical judgment.

20
Case 4:18-cv-00207-RH-MAF Document 23 Filed 10/23/18 Page 21 of 35

66.On 01-27-17, Mr. Curry was again seen by Dr. Lopez who stated that Mr. Curry
was still on “the list” for HCV treatment. Mr. Curry had recently received, from
an outside source, a copy of FDC’s Health Service Bulletin (“HSB”) 15.03.09
Supp. #3 and asked Dr. Lopez what his APRI score was. Dr. Lopez stated that
he didn’t know, but, he would calculate it. Dr. Lopez went to another room with
a computer and advised Mr. Curry that his APRI score was 1.9 and the Child-
Pugh score was 6 (“class-A”). After reviewing the HSB, Mr. Curry noticed that
an APRI of 1.9 was one-tenth of a point from being classified a “High Priority
for Treatment” and a Child-Pugh score of 6 is one point from decompensated
cirrhosis, essentially liver failure.

67.On 02-20-17, Mr. Curry filed a Formal Grievance with Warden R. Hodges, at
Okaloosa C.L, indicating that Dr. Lopez was not following the HCV infection
protocols for properly evaluating HCV and for refusing to order the appropriate
treatment regimens in accordance with FDC’s HSB, and that Dr. Lopez told Mr.
Curry that, although the 2013 liver biopsy, and other tests , indicate a High Risk
for complications and disease progression that would require a more urgent
consideration for treatment, FDC is not treating any HCV inmates and does not
plan to without civil litigation and additional Congressional budgeting. Warden
Hodges responded stating, “ you are monitored every 90 days... Your current

APRI score is 1.9... Your case has been reported with all labs required into the

21
Case 4:18-cv-00207-RH-MAF Document 23 Filed 10/23/18 Page 22 of 35

monthly tracker to be considered for treatment, “ essentially repeating what Mr.
Curry wrote in his grievance, then DENIED the grievance. Mr. Curry then filed
a timely Grievance Appeal with the Secretary of FDC, Ms. Jones, on 03-09-17.
Ms. Jones’ office did not respond until 4 months later on 07-07-17, indicating
that “ your treatment is being deferred at this time. In the meanwhile, you will
continue to be monitored in the illness clinic...Should you experience
problems, sick call is available...” (emphasis added). Again, Mr. Curry
attempts to give Ms. Jones “ fair notice” that he has serious medical condition
that has deteriorated to a dangerous levels and that qualifies him for High
Priority treatment, per FDC’s HSB, and that her subordinates were acting
unlawfully by ignoring the HSB guidelines and refusing to provide HCV
treatment. Ms. Jones again fails to respond reasonable to Mr. Curry’s “fair
notice” and elected to “defer” Mr. Curry’s HCV treatment and ignore the
protocols of FDC’s HSB causing further damage to Mr. Curry’s liver.
68.Defendants’ deliberate indifference to Mr. Curry’s serious medical needs
caused his liver to deteriorate and his condition has progressively gotten worse
ever since. Despite Mr. Curry’s grave medical condition, he was wrongfully
denied HCV treatment.
COUNT 1 — VIOLATION OF 42 U.S.C. § 1983

DELIBERATE INDIFFERENCE

22

 
Case 4:18-cv-00207-RH-MAF Document 23 Filed 10/23/18 Page 23 of 35

(AS TO ALL DEFENDANTS)

69.Mr. Curry re-alleges the factual allegations in paragraphs 1 through 68 as if
fully sets forth herein.

70.Defendants were well aware of Mr. Curry’s grave medical needs, yet they
intentionally failed and, indeed, callously refused to provide necessary
treatment to address those medical needs. Such conduct has harmed Mr. Curry,
causing, Mr. Curry continued suffering and exposure to liver failure and other
serious medical conditions, including, but not limited to, liver cancer and death.

71.Defendants caused the wanton infliction of pain upon Mr. Curry and exhibited
deliberate indifference to the serious medical needs of Mr. Curry, in violation of
the Eighth Amendment. Defendants at all times have been aware of the
substantial risk of serious and actual harm facing Mr. Curry as a result of his
medical condition, specifically cHCV.

72.Defendants disregarded the easily perceived harms by failing to provide vital
medication to Mr. Curry. Accordingly, Defendants were deliberately indifferent
to the substantial risk of serious harm to Mr. Curry.

73.By denying Mr. Curry his medically needed cHCV treatment, Defendants
imposed punishment far in excess of that authorized by law, contrary to the

Eighth Amendment.

23
Case 4:18-cv-00207-RH-MAF Document 23 Filed 10/23/18 Page 24 of 35

74.Defendants’ denial of Mr. Curry’s medically necessary cHCV treatment
violates all standards of decency, contrary to the Eighth Amendment.

75.Defendants’ actions with respect to Mr. Curry amounts to grossly inadequate
care.

76.Defendants’ actions with respect to Mr. Curry’s medical care were co cursory
as to amount to no medical care at all.

77.As a direct and proximate cause of this pattern, practice, policy, and deliberate
indifference, Mr. Curry has suffered and continues to suffer from harm in

violation of his Eighth Amendment rights.

COUNT 2 — VIOLATION OF 42 U.S.C. § 1983
FAILURE TO SUPERVISE — ADEQUATE MEDICAL CARE
(AS TO DEFENDANT JULIE L. JONES)
78.Mr. Curry re-alleges the factual allegations in paragraphs 1 through 68 as if
fully set forth herein.
79.At all relevant times hereto, Ms. Jones, by and through her agents and
employees, acted within the authority and under color of state law, failed
adequately to supervise her agents and employees, including Dr. Vilchez, MD.,
and Dr. Lopez MD., to provide adequate medical care to prisoners in the FDC

despite the need for such supervising.

24
Case 4:18-cv-00207-RH-MAF Document 23 Filed 10/23/18 Page 25 of 35

80.Such conduct constitutes a deliberate indifference to the constitutional rights of
Mr. Curry and is actionable under 42 U.S.C. § 1983 as a violation of the United
States Constitution.
81.As a direct and proximate result of the willful and deliberate actions or
inactions of Ms. Jones’ deliberate indifference to Mr. Curry’s serious medical
needs, Mr. Curry has experienced loss of enjoyment of life, loss of quality of
life, severe pain and suffering, and monetary loss for future earnings.
COUNT 3 — VIOLATION OF 42 U.S.C. § 1983
INADEQUATE MEDICAL CARE
(As to Dr. Vilchez, MD., and Dr. Lopez, MD.)
82.Mr. Curry re-alleges the factual allegations in paragraphs 1 through 68 as if
fully set forth herein.
83.At all relevant times hereto Dr. Vilchez and Dr. Lopez, acted within the scope
of their employment and under color of state law, either alone or acting in
conspiracy, for delaying or denying to provide reasonably adequate care for the
serious medical needs of Mr. Curry, reflecting a deliberate indifference to the
constitution rights of Mr. Curry, which is actionable under 42 U.S.C. § 1983 as
a violation of the United States Constitution.
84.As a direct and proximate result of the willful and deliberate actions or

inactions of these Defendants deliberate indifference to Mr. Curry’s serious

25

 
Case 4:18-cv-00207-RH-MAF Document 23 Filed 10/23/18 Page 26 of 35

medical needs, Mr. Curry has experienced loss of enjoyment of life, loss of

quality of life, severe pain and suffering, and monetary loss for future earnings

COUNT 4-— VIOLATION OF STATE LAW
NEGLIGENCE
(As to All Defendants)

85.Mr. Curry re-alleges the factual allegations in paragraphs 1 through 68 as if
fully set forth herein.

86.At all relevant times hereto, Defendants, individually and by and through their
agents and employees, acted within the scope of their authority, were
intentionally negligent in failing to provide Mr. Curry with the adequate
Medical care needed to treat his HCV.

87.As a direct and proximate result of the foregoing, Mr. Curry has experienced
loss of enjoyment of life, loss of quality of life, severe pain and suffering, and

monetary loss for future earnings.

COUNT 5-— STATE LAW CLAIM NEGLIGENT SUPERVISING
(As to Defendant Julie Jones)

88.Mr. Curry re-alleges the factual allegations in paragraphs | through 68 as if

fully set forth herein.

26
 

Case 4:18-cv-00207-RH-MAF Document 23 Filed 10/23/18 Page 27 of 35

89.At all relevant times hereto, Ms. Jones, by and through her agents and
employees acted within the scope of employment and authority, gave Dr.
Vilchez and Dr. Lopez the authority to provide for Mr. Curry’s medical needs.

90.Defendants owed Mr. Curry a duty to provide him with reasonable adequate
medical care during his incarceration and to supervise her agents and employees
to ensure that reasonably adequate medical care is provided and continues to be
provided.

91.Ms. Jones was intentionally negligent in failing to supervise Dr. Vilchez and
Dr. Lopez to ensure that reasonably adequate medical care was provided to Mr.
Curry.

92.As a direct and proximate result of the negligent supervising by Ms. Jones, Mr.
Curry has suffered loss of enjoyment of life, loss of quality of life, severe pain

and suffering, and monetary loss for future earnings

COUNT 6— VIOLATION OF THE
AMERICANS WITH DISABILITIES ACT, 42 U.S.C. § 12131, et seq.
(As to Defendant Julie L. Jones)
93.Mr. Curry re-alleges the factual allegations of paragraphs 1 through 68 as if

fully set forth herein.

27
Case 4:18-cv-00207-RH-MAF Document 23 Filed 10/23/18 Page 28 of 35

94.This count is brought under Title II of the Americans with Disabilities Act,
42 U.S.C. § 12101, et seg. and 42 U.S.C. § 12131- 12134, and its implementing
‘regulations.

95.Defendants each qualify as a “public entity” within the meaning of 42 U.S.C. §
12131 (1), and 28 C.F.R. § 35.104.

96.At all times relevant hereto, Mr. Curry had cHCV, which is a physiological
disorder or condition that effects one or more body systems, including, but not
limited to, the digestive, gastrointestinal, immune, circulatory, cardiovascular
and hemic systems and is therefore a physical impairment. 42 U.S.C. § 12103
(1) and (2); 28 C.F.R. § 35.108 (a) and (b). This physical impairment
substantially limits one or more major life activities, including, but not limited
to, eating, walking, bending, lifting, concentrating, thinking and
communication; the operation of major bodily functions, such as digestive,
gastrointestinal, immune, circulatory, cardiovascular and hemic systems; and
the operation of the liver. 42 U.S.C. § 12102 (2); 28 C.F.R. § 35.108 (c).

97.Mr. Curry has a record of having an impairment that substantially limits one or
more major life activities as he has a history of such impairment. 42 U.S.C. §
12102 (1)(B); 28 C.F.R. § 35.108 (a)(1)Giijand (e).

98.Mr. Curry is regarded by Defendants as having as impairment that substantially

limits one or more major life activities, as Defendants perceive him as having

28
Case 4:18-cv-00207-RH-MAF Document 23 Filed 10/23/18 Page 29 of 35

such impairment. 42 U.S.C. § 12102 (1)(c)and (3); 28 C.F.R. § 35.108
(a)(1)Giii) and (f). Defendants have subject Mr. Curry to a prohibited action
because of an actual or perceived physical impairment.

99.Mr. Curry is a qualified individual with a disability because he meets the
essential eligibility requirements for the receipt of services or the participation
in programs or activities provided by Defendants, including but not limited to,
medical services. 42 U.S.C. § 12131 (2); 28 C.F.R. § 35.104.

100. By withholding HCV medical treatment from Mr. Curry, but, not
withholding medical treatment from those with other disabilities or those who
are not disabled, Defendants excluded Mr. Curry from participating in, and the
benefits of, Defendants’ services, programs and activities (such as medical
services), because of his disability. 42 U.S.C. § 12132; 28 C.F.R.> § 35.130 (a).

101. By withholding HCV medical treatment from Mr. Curry, but, not
withholding medical treatment from those with other disabilities or those who
are not disabled, Defendants subject Mr. Curry to discrimination. 42 U.S.C., §
12132; 28 C.F.R. § 35.130 (a).

102. Defendants failed to provide Mr. Curry with equal access and enjoyment
of effective medical services. 28 C.F.R. § 35.130 (b)(1).

103. Defendants utilized criteria or methods of administration that have the effect

subjecting Mr. Curry to discrimination and that defeated or substantially

29
Case 4:18-cv-00207-RH-MAF Document 23 Filed 10/23/18 Page 30 of 35

impaired accomplishment of the objectives of medical treatment for HCV. 28
C.F.R. § 35.103 (b)(3).

104. Defendants have known about the violations noted herein, but, have failed to
correct them, thereby exhibiting deliberate indifference to the rights of Mr.
Curry.

105. As a direct and proximate cause of these actions and omissions, Mr. Curry
has suffered and continues to suffer from harm in violation of his ADA rights.
COUNT 7 — REHABILITATION ACT, 29 U.S.C. §§ 791-794a
(As to Defendant Julie L. Jones)

106. Mr. Curry re-alleges the factual allegations of paragraph 1 through 68 as if

fully set forth herein.

107. This count is brought under Section 504 of the Rehabilitation Act, 29 U.S.C.
§ 701, et seq. and 29 U.S.C. §§ 791-794, et seg., and its implemented
regulations.

108. Defendants are a program or activity receiving federal financial assistance
29 U.S.C. § 794.

109. Defendants denied Mr. Curry- a qualified individual with disabilities —
access to, the benefits of several programs or activities, solely because of his

disability. 29 U.S.C. § 794 (a); 28 C.E.R. § 42.503 (a).

30
 

Case 4:18-cv-00207-RH-MAF Document 23 Filed 10/23/18 Page 31 of 35

110. Defendants denied Mr. Curry the opportunity accorded others to participate
in programs of activities. 28 C.F.R. § 42.503 (b)(1).

111. Defendants subjected Mr. Curry to discrimination. 29 U.S.C. 794 (a).

112. Defendants utilized criteria or methods of administration that either
purposely or in effect discriminate on the basis of handicap and defeat or
substantially impair accomplishment of the objectives of Defendants’ programs
or activities with respect to handicapped persons. 28 C.F.R. § 42.503 (b)(3).

113. Defendants have known about the violations noted herein but, have failed to
correct them, thereby exhibiting deliberate indifference to Mr. Curry’s rights.

114. Asa direct and proximate cause of this exclusion, Mr. Curry has suffered

and continues to suffer from harm and violations of his rights under the RA.

31
Case 4:18-cv-00207-RH-MAF Document 23 Filed 10/23/18 Page 32 of 35

PRAYER FOR RELIEF
WHEREFORE, Mr. Curry demands a judgment as follows:
. Judgment for actual and compensatory damages, including, but not limited to,
mental and physical pain and suffering , and medical expenses;
. Judgment for punitive damages against the Defendants;
. An award of reasonable attorneys’ fees and costs (if applicable) pursuant to 42
U.S.C. § 1988, as to those counts alleging federal claims to which attorneys’
fees are recoverable;
. Any other equitable and legal relief which the Court deems appropriate to
remedy the violations of federal law pursuant to 42 U.S.C. § 1983, 42 ULS.C. §

12131 et seqg., 29 U.S.C. § 791, et seq., and state law.

DEMAND FOR JURY TRIAL

Mr. Curry demands a trial by a jury as to all issues.

aad Submitted,

Datid-T. CurryNgro se

 
 

Case 4:18-cv-00207-RH-MAF Document 23 Filed 10/23/18 Page 33 of 35

CERTIFICATE OF SERVICE

 

I hereby certify that a true copy of the forgoing motion has been placed in

the hands of Hamilton Correctional Institution Annex officials for mailing to:

Office of the Attorney General
Civil Division

The Capitol PL—01

Tallahassee, Florida 32399-1050

Francolin Dolney, Esq.
121 Orange Ave., #1500
Orlando, F1 32801

On this /7 i“ day of October, 2018.

United States District Court

Northern Florida

111 N. Adams St., Ste. 232

Tallahassee, Florida 32301-7730

(on behalf of Dr. Vilchez Gulf C.I. —
Annex)

Ap x Submitted,

David. Curry # ‘oo me Pro se
Hamilton Correctional Inst. - Annex
10650 S.W. 46" Street

Jasper, Florida 32052

33
 

Case 4:18-cv-00207-RH-MAF Document 23 Filed 10/23/18 Page 34 of 35

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF FLORIDA

 

TALLAHASSEE DIVISION
DAVID T. CURRY
Plaintiff.
CASE NO.: 2:18-cv-207 RH/CAS
Vs.

JULIE L. JONES, et al.
Defendants
/

 

[PROPOSED] ORDER GRANTING PLAINTIFF’S MOTION FOR LEAVE TO
AMEND COMPLAINT

 

THIS MATTER came before the Court upon Plaintiff, David T. Curry
Motion for Leave To Amend Complaint. The Court, having considered the Motion
and finding good cause to grant the Motion it is here:

ORDERED AND ADJUDGED:

1. Plaintiffs Motion for Leave to Amend Complaint is hereby granted.
2. The Amended Complaint attached to Motion shall be deemed filed as of the
date of this Order.

DONE AND ORDERED in chambers in Tallahassee, Florida this

day of 2018

 

UNITED STATES DISTRICT JUDGE

34
‘Caseé'4'T8-Cv-00207-RH-MAF

Document 23 “Filed 10/23/18 °:Page'35 of 35
David ‘Cony, wioed09 ST nae
: Hamilton Correctional Institution Annex’
| 10650 Southwest 46" Street
Faspers FL 32052

 

gays 1190 aanoand

“U So O ee, Pega
Norhhen Distr #, Florida.

Jil No Adams st. #332

7732
Tallahassee. , PC- gag! an

oll EEG ost gp fine
